DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, lines  7 and 8: The term “closing” should be changed to “closure”.
Claim 2, line 2: The term “that” should be added after the term “properties” or the term “are” be deleted such that the claim reads more clearly. 
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11156063. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the instant case is similar in scope to the patented claim 1 except for the additional “calculating model coefficients…” step in the patented claim 1. Therefore, the pending claim is fully encompassed by the narrower patented claim and obviously directed to the same invention. 
Dependent claims 2-11 are similar in scope to claims 2-8 of the patented case. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, it is unclear whether the limitation regarding “the ISIP data taken from a plurality of fall-off tests…the fall-off tests for durations less than the fracture closure times;” is required because the claim does not positively recite the step of performing fall-off tests. Therefore, it is unclear what the metes and bounds are for this claim.  For examination purposes, the claim will be interpreted as not requiring the above limitation. The claim will be interpreted as merely requiring ISIP data, but that the data can be acquired by any means, not necessarily by the specific test mentioned in the claim.

In regards to claim 4, there is no antecedent basis for the limitation “the plurality of waste injection cycles”. 

Claims 2-3 and 5-11 are also rejected under this statute as the claims depend from claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites a method that is directed to an abstract idea. This judicial exception is not integrated into a practical application because the abstract idea limitations which include the steps of “using…”, “calculating…” and “predicting…” represent mental processes that can be accomplished by the human mind or on paper. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation "the data taken from..." does not positively recite method steps of performing the test, and as such only provides a nominal description of data which is already present before the method begins. The terms "fall-off test" and "injection cycles" merely link the data to field of use, and thus do not add significantly more than the abstract idea.
Claim 2 merely narrows the previously recited abstract idea limitations. For reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application or significantly more than the abstract idea. 

Claims 3-11 introduce new abstract ideas such as “calculating formation stress…” (claim 3), “creating an injection history…” (claim 4) and “using ISIP data…calculating fracture closure pressure data…dividing the injection history…” (Claim 11) because these steps represent mental processes that can be accomplished by the human mind or on paper and are not meaningfully integrated into a practical application or significantly more than the abstract ideas. 

Examiner notes that adding structures, such as sensors, processors and pumps, which accomplish the claimed method (provided that the specification provides sufficient basis for any such structures) or positive recitations of the injection cycles and fall-off tests may overcome the 101 issues described herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Eberstein et al. (U.S. Publication No. 20030127230).
In regards to claim 1, von Eberstein teaches a method of predicting fracture closure pressure in a target zone of an injection well having a wellbore extending through the target zone, the method comprising:
 using instantaneous shut-in pressure (ISIP) data from the well (ISIP is obtained from the leak-off test (LOT). The ISIP is then used to monitor when fracture closure pressure is reached (the point where rapid pressure drop is detected after ISIP); Fig. 1, pp[0008], [0046]), the ISIP data taken from a plurality of fall-off tests performed on the well after a plurality of injection cycles at pressures above the fracture pressure of the target zone, the fall-off tests for durations less than the fracture closure times (not required by the claim in view of the 112b rejection and corresponding claim interpretation discussed above); 
calculating fracture closing pressures corresponding to the plurality of fall-off tests ( driller then determines the fracture gradients, i.e., the Fracture Closure Pressure (FCP) and Facture Propagation Pressure (FPP) based on the information obtained in the LOT test; pp[0046]); and 
predicting, using the calculated fracture closing pressures, at least one future fracture closure pressure for a future injection cycle in the target zone (Based in the data from first LOT, it can be predicted by the operator that second LOT may occur at a pressure lower than the initial fracture opening pressure. This is due to the fact that the initial formation tensile strength and tangential hoop strength may have been lost as a result of the LOT cycle, thereby lowering the re-opening pressure. Furthermore, this process can take place in the mind of the operator, as the method does not require a processor to make such a prediction or for the result of the prediction to be displayed on a display; pp[0009], Fig. 1).  

In regards to claim 2, von Eberstein teaches the method of claim 1, wherein calculating fracture closure pressures further comprises using formation properties are taken from the group consisting of: formation permeability, Young's modulus, Poisson's ratio, formation pressure, overburden stress and porosity (determining fracture closure pressure using at least formation stress (pressure). The pressure continues to decrease steadily until it reaches a point where a rapid pressure drop is detected. This is characteristic of the mechanical closing of the fracture and is described as the fracture closure pressure, which is usually equated with the in-situ minimum horizontal formation stress. pp[0008].  

In regards to claim 3, von Eberstein teaches the method of claim 1, further comprising: calculating formation stress corresponding to the plurality of fall-off tests (Based on the LOT, the fracture closure pressure is calculated which is equated with the in-situ minimum horizontal formation stress. Therefore, the in-situ minimum horizontal formation stress is also calculated; pp[0008], [0046])); and predicting, using the calculated formation stress, at least one future formation stress for a future injection cycle in the target zone (From the first LOT, the future fracture closure pressure is predicted to be lower because the initial formation tensile strength and tangential hoop strength may have been lost as a result of the LOT cycle. Therefore, the future situ minimum horizontal formation stress will also be lower as is equal to the fracture closure pressure. Furthermore, this process can take place in the mind of the operator, as the method does not require a processor to make such a prediction or for the result of the prediction to be displayed on a display; pp[0009]). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676